
	
		I
		112th CONGRESS
		1st Session
		H. R. 1330
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2011
			Mr. Larson of
			 Connecticut introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 4, United States Code, to provide for the
		  flying of the flag at half-staff in the event of the death of a first responder
		  in the line of duty.
	
	
		1.Short titleThis Act may be cited as the Honoring
			 Hometown Heroes Act.
		2.Permitting the
			 flag to be flown at half-staff in the event of the death of a first responder
			 serving in the line of duty
			(a)AmendmentThe sixth sentence of section 7(m) of title
			 4, United States Code, is amended—
				(1)by striking
			 or after possession of the United States and
			 inserting a comma;
				(2)by inserting , or the death of a
			 first responder from any State, territory, or possession, who dies while
			 serving in the line of duty after while serving on active
			 duty,;
				(3)by striking
			 and after former officials of the District of
			 Columbia and inserting a comma; and
				(4)by inserting
			 before the period the following: , and first responders from the
			 District of Columbia.
				(b)First responder
			 definedSuch subsection is further amended—
				(1)in paragraph (2), by striking
			 and at the end;
				(2)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(4)the term first responder means
				a firefighter, police officer, or emergency medical service
				provider.
						.
				(c)Effective
			 DateThe amendments made by this Act shall apply to deaths
			 occurring on or after the date of the enactment of this Act.
			
